Citation Nr: 0719600	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frontal 
meningioma surgery to the brain as the result of exposure to 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1970.  
Subsequently, the veteran also had duty in the Reserves.  
   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a July 2006 Board decision, the current radiation issue 
before the Board was remanded for a VA examination.  In that 
same Board decision, the Board also confirmed the RO's 
previous denial of service connection for hypertension.  At 
this time, the veteran has not appealed the hypertension 
matter.  As such, it is not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in 
service and he did not participate in a "radiation-risk" 
activity.

2.  The veteran's current residuals of a frontal meningioma 
are not related to service, to include any exposure to non-
ionizing radiation during service.   


CONCLUSION OF LAW

Service connection for residuals of frontal meningioma 
surgery to the brain, to include as due to exposure to 
radiation during service is not established.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including brain tumors).

The veteran seeks service connection for residuals of frontal 
meningioma surgery of the brain, as a result of exposure to 
ionizing radiation.  The veteran contends that he was exposed 
to ionizing radiation while working with radar, sonar, and 
other navigation equipment.  His DD Form 214 confirms his 
military occupational specialty (MOS) as an aviation 
electronics technician in the Navy.  As a result of this 
radiation, the veteran asserts that he underwent surgery for 
a frontal meningioma in 1993 with subsequent residuals of a 
seizure disorder and headaches.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA outpatient 
and neurology treatment records from 2004 to 2006 record 
diagnoses of a seizure disorder and headaches, associated 
with his 1993 surgery for removal of a meningioma (brain 
cancer).  A VA treatment record dated January 2006 notes that 
the veteran last reported seizures two years before.  
Electroencephalograms (EEGs) performed from 2005 to 2006 show 
no active seizures.  His residual seizure disorder is well 
controlled by the prescription Topamax, although he still 
complains of headaches.  In any event, based on the above, 
the evidence demonstrates a current seizure disorder with 
headaches that are well controlled by medication.   

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee, 34 F.3d at 
1043.

In addition, if the claim does not involve exposure to 
ionizing radiation, but rather exposure to non-ionizing 
radiation is alleged or shown, direct service connection by 
way of in-service incurrence or aggravation under the general 
compensation provisions of 38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1131 shall be considered.  Combee, 34 F.3d at 1043.  

The initial inquiry must focus on whether the veteran is 
actually claiming exposure to ionizing radiation.  Non-
ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation.  Many 
claims are often mistakenly alleged to come under the 
ionizing radiation statute and regulations, when in fact the 
veteran is alleging prior exposure to non-ionizing radiation.  
     
The United States Court of Appeals for Veterans Claims 
(Court) has taken judicial notice that naval radar equipment 
emits microwave-type non-ionizing radiation, which is not 
subject to review under the ionizing radiation statute and 
regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) 
citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.

In this case, although the veteran developed a radiogenic 
disease (brain cancer), and the brain cancer was manifest 
over 5 years after exposure in service (the specified period 
per section 3.311), there still has been a clear 
determination from the Navy Environmental Health Center dated 
February 2003 that the veteran was not exposed to ionizing 
radiation during service. 38 C.F.R. § 3.311(b)(1)(iii).  Such 
a finding provides strong probative evidence against this 
claim. 

This finding was pursuant to proper development initiated by 
the RO to determine whether or not the veteran was exposed to 
ionizing radiation, and if so, the nature and size of the 
dose.  38 C.F.R. § 3.311(a).  Consequently, no further 
development under 38 C.F.R. § 3.311 is warranted in this 
case, and he cannot be entitled to service connection for a 
radiogenic disease under this provision.    

Even if the Board were to assume exposure to ionizing 
radiation, presumptive service connection per 38 C.F.R. § 
3.309 would still not be warranted as the veteran does not 
contend, and evidence does not establish, that the veteran 
was involved in a "radiation-risk" activity as defined in 
38 C.F.R. § 3.309(d)(3)(iv).  That is, there is no evidence 
or allegation of participation at atmospheric nuclear tests, 
a presence at Hiroshima or Nagasaki during specific periods 
of time, or service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3). 

Consequently, neither 38 C.F.R. §§ 3.309 nor 38 C.F.R. §§ 
3.311 is applicable in this case as the Board finds that the 
Navy Environment Health Center record provides clear evidence 
that the veteran was not exposed to ionizing radiation.  
Consequently, the veteran can only be service-connected due 
to exposure to non-ionizing radiation under the general 
provisions governing the awards of VA compensation.  Combee, 
34 F.3d at 1043 (emphasis added).  

In this regard, service medical records (SMRs) show treatment 
for headaches of unknown etiology in September 1969 and April 
1970.  The remaining SMRs are negative for any headaches or 
neurologic disorder.  Immediately after his active service, 
the veteran entered the Naval Reserves.  According to a 
February 1974 Reserve examination, the veteran denied any 
medical problems to include neurological symptoms.  His 
neurological examination at that time several years after 
active service was normal, with no indication of a seizure 
disorder, headaches, or any issue pertaining to exposure to 
non-ionizing radiation.  Overall, his SMRs and Reserve 
records provide clear evidence against his claim.  

In fact, post-service, the veteran was first treated for 
headaches after an assault in February 1993 according to 
private Highland Hospital records.  At that time, the veteran 
underwent traumatic cerebral surgery for a hemorrhage of the 
skull.  Several months later in May 1993, he underwent 
further VA surgery for removal of a frontal cancerous 
meningioma that was found subsequent to the assault.  
Significantly, a VA examination performed later that year in 
October 1993 noted the veteran's statements that his 
persistent headaches and seizures only began after the May 
1993 surgery, providing strong evidence against in-service 
incurrence of a seizure or headache disorder.      

In this regard, post-service, the Board notes the first 
medical evidence of any complaint, let alone treatment, for 
headaches, seizures, or a cancerous tumor is over twenty 
years after discharge.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Consequently, a presumption of in-service incurrence for a 
brain tumor is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  In addition, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.   

Overall, the absence of treatment or symptoms for his frontal 
cancerous meningioma until several decades after service 
indicates that any residual disorders currently present have 
no association with service.  Simply stated, the service and 
post-service treatment records are found to provide strong 
evidence against the veteran's claim. 

Finally, the Board turns to the evidence regarding a nexus to 
service.  In this respect, the evidence of record contains 
several conflicting opinions.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  

Specifically, a Navy Environment Health Center report dated 
February 2003 stated that the non-ionizing radiation the 
veteran was exposed to under his MOS "has not been 
established as causing and contributing to the development of 
cancer.  There is no scientific basis for associating [the 
veteran's] prior work as an Aviation Electronics Technician 
with his development of frontal meningioma."  

In contrast, a VA physician who has treated the veteran for 
several years opined in a May 2002 VA treatment report that 
"the frontal meningioma is as least as likely as not related 
to the radiation emitting radar and navigation equipment 
while on active duty as an aviation electronics technician."  
Significantly, no basis was provided for this opinion.    

Due to the contrasting opinions, the Board remanded the case 
in July 2006 for another, more thorough opinion.  The veteran 
underwent a VA examination in January 2007 to determine if 
his current residuals of his prior frontal meningioma surgery 
were related to non-ionizing radiation exposure during 
service.  After performing a thorough physical examination, 
including neurological testing, and after reviewing all the 
evidence of record in the claims folder, the examiner 
concluded that it was "less likely than not that his 
meningoma resulted from his exposure to non-ionizing 
radiation in service."  

The examiner's reasoning was that there is no medical proof 
that non-ionizing radiation is a causative risk factor for 
brain tumors.  The examiner added that the veteran's residual 
seizures and headaches that followed the 1993 surgery were 
not related to any event in service.     

This opinion was thorough, supported by an explanation, based 
on a review of the claims folder, and supported by the 
evidence of record which first showed treatment for a tumor 
with residuals of seizures and headaches several decades 
after service.  Most importantly, the findings of the Navy 
Environment Health Center report dated February 2003 supports 
the examiner's conclusions regarding the lack of any 
scientific link between exposure to non-ionizing radiation 
and cancer.  

Overall, these negative opinions outweigh the May 2002 
opinion by a VA physician, which is not based on a review of 
the claims folder, and provides no basis for the opinion.  
Significantly, in assessing evidence, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Further, service and post-service treatment records 
lend no support to this opinion, and in actuality provide 
evidence against it.  Overall, the May 2002 opinion is 
entitled to limited probative value.        

In addition, neither the veteran nor his representative's lay 
opinion, offered without the benefit of medical education or 
training, that his current residuals of frontal meningioma 
surgery are related to radiation exposure in service is not 
competent evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  The veteran is competent to describe 
symptoms he experiences related to his residuals, but he is 
not competent to offer a diagnosis or an opinion as to 
medical etiology. Id.          

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The claim 
is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated April 2003, November 
2004, and July 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

In addition, a duty to assist letter sent by the RO in April 
1999 provided the veteran with information specific to 
radiation claims.  

With regard to the first element of notice, additional July 
2006 correspondence from the RO further advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Notably, the RO did not provide Dingess notice of the first 
element prior to the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.  It is important to note that 
the decision in Dingess was only recently issued by the 
Court.  Therefore, there was no basis for the VA to act in 
accordance with a Court decision that did not exist until 
March 2006.    

Further, with regard to the other elements of notice, the 
adverse determination on appeal was issued in October 1999, 
prior to the enactment of the VCAA, such that providing VCAA 
notice prior to the original rating decision was impossible.  
Pelegrini, 18 Vet. App. at 120.  

Nonetheless, most recently, in Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for all four elements of VCAA notice has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and lay statements showing actual knowledge of the evidence 
required for his radiation claim.  In addition, the actual 
VCAA notices provided by the VA are clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claim.  
Further, in August 2006 the veteran acknowledged receipt of 
the final VCAA notice letter by indicating that he had no 
further evidence to submit.  Overall, even though the VA, 
under Sanders, may have erred by relying on various post-
decisional documents to conclude that adequate VCAA notice 
has been provided, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and a relevant VA 
medical examination.  As the issue on appeal involved 
exposure to radiation, in January 2003 the RO undertook 
proper development per 38 C.F.R. § 3.311(a) to determine 
whether the veteran was exposed to ionizing radiation, and if 
so, the nature and size of the dose.  The case was also 
remanded by the Board to assist the veteran with his claim.  
The veteran indicated in an August 2006 statement that he had 
no further evidence to submit.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
July 2006 remand.  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for residuals of frontal meningioma 
surgery to the brain as the result of exposure to radiation 
is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


